DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed “information handling system” is not precluded from being purely software per se. Applicant’s specification describes that “an information handling system can include an integrated circuit or a board-level product having portions thereof that can also be any combination of hardware and software” (emphasis added) ([0046]). To the extent the Applicant asserts the claimed “add-in card(s)” and/or “network interface device(s)” require hardware, the Examiner respectfully requests that the Applicant direct to the relevant portions of the specification for support.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1, 3, 11, 13, 20, and all dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

	Regarding claims 1, 11, and 20: the transmission of “a higher proportion of data” (claim 1, lines 13-14) renders the claim(s) indefinite. It is unclear if the proportion is required to be per unit time or another parameter (e.g. total transmission or session). For purposes of examination, this limitation is interpreted as a proportion of data per unit time. Applicant’s specification supports this interpretation (see, e.g., [0026]; note a higher bandwidth amounting from a higher proportion of data and a smaller proportion of “network protocol overhead”). This rejection will be withdrawn/overcome if the claims are amended to read “a higher proportion of data per unit time, etc.”

Regarding claims 3 and 13: the term “Media Access Control/Internet Protocol address” renders the claim(s) indefinite. This is because it is unclear if the claim(s) require either and/or both a MAC and IP address. For purposes of interpretation, the said term is interpreted as “Media Access Control and/or Internet Protocol address” which is understood as either or both of a MAC and IP address.

Claim Rejections - 35 USC § 102 & 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Regarding claims 1, 11, and 20: Viens teaches an information handling system, comprising: 
a first add-in card (See, e.g., figures 1 and 2, [0016], and [0017]; note line card 120.) including a first network interface device configured to communicate via a first network protocol (See, e.g., figures 1-3 and [0016]-[0020]; note the respective FPGA and/or ports within the line card; note also, e.g., Ethernet communications.); and 
a second add-in card a first add-in card (See, e.g., figures 1 and 2, [0016], and [0017]; note line card 130.) including a second network interface device directly connected to the first network interface device via a network communication link and configured to communicate via the first network protocol (See, e.g., figures 1-3 and [0016]-[0020]; note the respective FPGA and/or ports within the line card; note also, e.g., Ethernet communications and direct Ethernet link 107.); 
wherein the first add-in card is configured to: 
determine that the first network interface device is directly connected to the second network interfaced device via the network communication link (See, e.g., figures 4-6 and [0021]-[0027]; note communication over direct link 107 and/or inter line card headers.); and 
direct that the first and second network interface devices communicate via a second network protocol based upon the first network interface device being directly connected to the second network interface device via the network communication link, wherein the second network protocol transmits a higher proportion of data than the first network protocol (See, e.g., figures 4-6 and [0021]-[0027]; note modified Ethernet communications with less overhead.).
(See, e.g., figures 1-3 and [0031]-[0038]; note MGT-based interfaces for Ethernet.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate feature from the system of Yancey, such as the logic and interfacing functionality, within the system of Viens, in order to standardize interconnections between FPGAs and/or improve transfer speeds (note Yancey [0008-[0012]).
The rationale set forth above regarding the system of claim 1 is applicable to the method and system of claims 11 and 20, respectively.

Regarding claims 2, 3, 12, and 13: Viens and/or Viens modified by Yancey further teaches wherein in determining that the first network interface device is directly connected to the second network interfaced device, the first network interface device is configured to: determine an identification of the second add-in card via the connection to the second add-in card; and determine from a processor of the information handling system that the identification is associated with a device of the information handling system (i.e. claim 2); wherein the identification includes a Media Access Control/Internet Protocol address (i.e. claim 3) (See, e.g., Viens: figures 4-6, [0006], [0021], [0023], [0027]. See also Yancey: [0064].). The motivation for modification set forth above regarding claim 1 is applicable to claims 2 and 3.
The rational set forth above regarding the systems of claims 2 and 3 is applicable to the methods of claim 12 and 13, respectively.

Regarding claims 4 and 14: Viens and/or Viens modified by Yancey further teaches wherein the second network protocol comprises a version of the first network protocol with a reduced framing overhead (See, e.g., Viens: [0021].).
The rationale set forth above regarding the system of claim 4 is applicable to the method of claim 14.

Regarding claims 5 and 15: Viens and/or Viens modified by Yancey further teaches wherein the reduced framing overhead includes the elimination of a source address and a destination address from frames transmitted via the second network protocol (See, e.g., Viens: figures 4-6, [0006], [0021], [0023], [0027]. See also Yancey: [0064].). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.
The rational set forth above regarding the system of claim 5 is applicable to the method of claim 15.

11.	Claims 8-10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Viens and/or Viens modified by Yancey, in further view of U.S. Publication No. 2016/0149867 (hereinafter “Lohr”).

Regarding claims 8 and 18: Viens and/or Viens modified by Yancey substantially teaches the system as set forth above regarding claim 1, but does not explicitly state wherein the first add-in card is further configured to: provide a data encryption key to the second network interface device via the network communication link. However, this feature is taught by Lohr (See, e.g., [0008]-[0016].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate feature from the system of Lohr, such as the encryption functionality, 
The rational set forth above regarding the system of claim 8 is applicable to the method of claim 18.

Regarding claims 9 and 19: Viens modified by Lohr and/or Viens modified by Yancey and Lohr further teaches wherein the data encryption key includes a randomly generated symmetric data encryption key (See, e.g., Lohr: [0016].). The motivation for modification set forth above regarding claim 8 is applicable to claim 9.
The rational set forth above regarding the system of claim 9 is applicable to the method of claim 19.

Regarding claims 10 and 19: Viens modified by Lohr and/or Viens modified by Yancey and Lohr further teaches wherein the data encryption key includes an asymmetric data encryption key (See, e.g., Lohr: [0008]-[0016].). The motivation for modification set forth above regarding claim 8 is applicable to claim 10.
The rational set forth above regarding the system of claim 10 is applicable to the method of claim 19.

Allowable Subject Matter
12.	Claims 6, 7, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), as well as the rejection(s) under 35 U.S.C. 101 et forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Relevant Art
13.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure:
US-20120177201-A1
US-6160806-A
US-20180196103-A1
US-20140165183-A1
US-20160055119-A1
US-20130007428-A1
US-20120210165-A1
US-20190042518-A1
US-20160112348-A1
US-20130111197-A1
US-20180227200-A1
US-9071589-B1
US-9846617-B2
US-7756027-B1
US-20170250802-A1
US-20170257214-A1
US-20190259222-A1
US-20180175664-A1
US-20070101242-A1

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476